internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi b09-plr-131642-02 date date legend taxpayer date trust state family church county high school college dear this is in response to your letter dated date on behalf of taxpayer and subsequent correspondence requesting a ruling under sec_2055 of the internal_revenue_code the facts and representations submitted are summarized as follows on date taxpayer executed a will and trust a revocable_trust article i of taxpayer’s will directs taxpayer’s executor to pay out of the residuary_estate as a cost of the administration of taxpayer’s estate all expenses of taxpayer’s last illness and funeral all debts that are legally enforceable against taxpayer’s estate and all estate inheritance and other similar taxes that shall become payable by reason of taxpayer’s death after providing for various specific bequests article iv of taxpayer’s will provides that all of the rest residue and remainder of taxpayer’s estate shall pass to the trustee of trust to be distributed in accordance with the terms of trust plr-131642-02 the preamble of trust provides that taxpayer intends trust to be tax-exempt under sec_501 of the internal_revenue_code article i paragraph b of trust provides that the trust is to be organized and operated in perpetuity exclusively for charitable purposes paragraph b further provides that the term charitable purposes includes charitable religious scientific educational or literary purposes described in sec_501 that also constitute charitable purposes under the laws of state for purposes of the charitable exception to the rule_against_perpetuities article i paragraph c of trust as amended provides taxpayer’s special charitable objectives specifically taxpayer indicates that the trustee is to use the income and principal of the trust for the following purposes to provide an annual one-year full or partial college scholarship for a deserving graduating senior of high school the recipient of which is to be selected by the scholarship and awards committee of high school on the basis of need and academic merit and must have been admitted to an accredited four year college to provide funds for bona_fide organizations whose primary goal is to a promote historic preservation in state b provide funds for the preservation and maintenance of church c promote the preservation of eighteenth and nineteenth century buildings furnishings gardens and grounds and d preserve open space and to provide funds to college for educational_purposes and provide funds to other institutions of higher education for educational_purposes article ii of trust provides for the administration of trust article ii part of trust provides that the trustee may accept assets from any source including testamentary transfers the trustee shall not accept assets if the contribution is conditioned or limited so as to require the disposition of the income or principal for other than charitable purposes article ii part of trust provides that the trustee shall use and apply all or any part of the income and principal of the trust for the purposes described above by making qualifying distributions only to charitable organizations described in sec_170 sec_501 and sec_2055 article ii part of trust provides that no part of the net_earnings of the trust shall inure to the benefit of or be distributable to any private individual except that reasonable_compensation may be paid for services rendered and payments may be made to further the purposes of the trust no substantial part of the activities of the trust shall be the carrying on of propaganda or otherwise attempting to influence legislation and the trust shall not participate in or intervene in any political campaign including the publication or distribution of statements on behalf of or in the opposition to any candidate for public_office plr-131642-02 article ii part of trust provides that the trust shall not conduct or carry on any activities not permitted to be conducted or carried on by an entity exempt from taxation under sec_501 or by an entity to which contributions are deductible under sec_170 article ii part of trust provides that in the event of the termination or dissolution of the trust by court order or otherwise and after all liabilities and obligations of the trust have been paid satisfied and discharged or adequately provided for the trustee shall distribute all remaining assets to one or more charitable organizations selected by the trustee and described in sec_170 sec_501 sec_501 or a and a article iii of trust contains trustee provisions article iii paragraph a provides in part that because the trust is intended to be a tax-exempt private_foundation the trustee shall not exercise any power that would prohibit or restrict such treatment taxpayer has requested a ruling that the bequest to trust as amended will satisfy the requirements of sec_2055 and that the value of any assets bequeathed to the trustee of trust will qualify for the estate_tax charitable deduction under sec_2055 sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides generally that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to a trustee or trustees but only if such contributions or gifts are to be used by such trustee or trustees exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals such trust would not be disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and such trustee or trustees does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_20_2055-1 of the estate_tax regulations provides generally that a deduction is allowed under sec_2055 from the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death for the value of property included in the decedent’s gross_estate and transferred by the decedent during his lifetime or by will to a trustee or trustees if the transferred property is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals if no substantial part of the activities of such transferee is carrying on propaganda or otherwise attempting to influence legislation and if in the case of transfers made after date such transferee does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office plr-131642-02 sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office based on the facts submitted and the representations made we conclude that trust as amended satisfies the requirements of sec_2055 and therefore the value of any assets bequeathed to trust will qualify for the estate_tax charitable deduction under sec_2055 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
